Case 3:17-cv-00795-MMH-MCR Document 105 Filed 03/09/20 Page 1 of 6 PageID 998



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

 ROBERT D. KORNAGAY,

        Plaintiff,
                                                        Case No. 3:17-cv-795-J-34MCR
 v.

 OFFICER T. DIEDEMAN,
 SERGEANT J. WILBURN,

        Defendants.
                                                        /

             DEFENDANT’S MOTION TO COMPEL DEPOSITION TESTIMONY
                            OF DEMETRIS AVANTS

        Defendants, OFFICER T. DIEDEMAN and SERGEANT WILBURN (hereinafter,

 “Defendants”), by and through the undersigned counsel, hereby moves for an Order to Compel

 responses to deposition questions. As grounds for said motion, the Defendants state as follows:

        1.      This is an action filed on July 17, 2017 in the United States District Court for the

                Middle District of Florida, Jacksonville Division.

        2.      The original Complaint named Demetris Avants as a Defendant.

        3.      On or about February 20, 2019, Defendant filed an Amended Complaint against

 the Defendants alleging deprivation of Plaintiff’s Constitutional rights under 42 U.S.C. §1983 and

 conspiracy to deprive Plaintiff of his Constitutional rights under 42 U.S.C. §1983.

        4.       On or about August 27, 2019, Demetris Avants gave a statement under oath with

 only the Plaintiff’s attorney present. (Dkt. 80, Exhibit 1).

        5.       On or about November 6, 2019, the deposition of Carlton Daniels, an inmate at

 the Columbia Correctional Institution and participant in the February 4, 2017 incident. See (Dkt.

 106, Exhibit 1).
Case 3:17-cv-00795-MMH-MCR Document 105 Filed 03/09/20 Page 2 of 6 PageID 999



        6.      In his deposition, Mr. Daniels gave eyewitness testimony of the February 4, 2017

 incident. See (Dkt. 106, Exhibit 1).

        7.      Mr. Daniels provided testimony that the incident occurred due to the Plaintiff’s

 gang affiliation and the Plaintiff’s sexual orientation. See (Dkt. 106, Exhibit 1, 15:20-17:9).

        7.      On or about February 19, 2020, Defendants attempted to take the deposition of

 Demetris Avants. (Dkt. 107, Exhibit 2).

        8.      Demetris Avants refused to answer what charges he was currently being

 incarcerated for, his highest level of education, whether he held any professional licenses and

 whether he was currently employed within the prison. See (Dkt. 107, Exhibit 2, 7:6-21).

        9.      Demetris Avants refused to answer any questions regarding Mr. Kornagay’s

 sexual orientation or his gang affilliation. See (Dkt. 107, Exhibit 2, 9:20-11:10).

        10.     Mr. Avants unilaterally ended the deposition without the consent of counsel for

 the Defendants. See (Dkt. 107, Exhibit 2, 11:13-22).

                                   MEMORANDUM OF LAW

        Courts have long recognized, "the ultimate purpose of discovery under the Federal Rules is

 to require the disclosure of all relevant information so that the ultimate resolution of disputed

 issues in any civil action may be based on a full and accurate understanding of the true facts, and

 therefore embody a fair and just result." Dunstan v. Wal-Mart Stores East, L.P., 2008 WL

 2025313 (M.D. Fla.2008), citing United States v. Proctor & Gamble Co., 356 U.S. 677, 682

 (1958). "The discovery provisions of the Federal Rules of Civil Procedure allow the parties to

 develop fully and crystallize concise factual issues for trial; [p]roperly used, they prevent

 prejudicial surprises and conserve precious judicial energies." Bank of Mong v. M&P Global Fin.

 Servs. 258 F.R.D. 514, 519 (S.D. Fla. 2009).
Case 3:17-cv-00795-MMH-MCR Document 105 Filed 03/09/20 Page 3 of 6 PageID 1000



         Here, Defendant is clearly entitled to depose Demetris Avants in an effort to discover the

  facts, contentions and circumstances surrounding this lawsuit. Without Demetris Avants' testimony,

  Defendant cannot develop evidence critical to his case or assess his credibility. Demetris Avants'

  deliberate efforts to impede the discovery process by repeatedly refusing to answer questions in his

  deposition, violates both the letter and the spirit of the Federal Rules of Civil Procedure, and should

  not be condoned.

         Rule 37 of the Federal Rules of Civil Procedure governs failures to make or cooperate

  in discovery. Rule 37(a)(1) states in pertinent part:

                   On notice to other parities and all affected persons, a party may move
                   for an order compelling disclosure or discovery. The motion must
                   include a certification that the movant has in good faith conferred or
                   attempted to confer with the person or party failing to make
                   disclosure or discovery in an effort to obtain it without court
                   action.

         Moreover, a motion to compel is committed to the sound discretion of the trial court,

 whose decision will be upheld barring an abuse of discretion. See Commercial Union Ins.Co.

 v. Westrope, 730 F.3d 788, 790 (11th Cir. 1993); see also Phipps v. Blakeney, 8 F.3d 788, 790

 (11th Cir. 1993) (maintaining that a district court has broad discretion to control discovery,

 including imposing sanctions on uncooperative litigants).

         Rule 37(a)(5)(A)Fed.R.Civ.P., mandates:

                     If the motion is granted -- or if the disclosure or requested
                     discovery is provided after the motion was filed -- the
                     court must, after giving an opportunity to be heard,
                     require the party or deponent whose conduct necessitated
                     the motion, the party or attorney advising that conduct, or
                     both to pay the movant's reasonable expenses incurred in
                     making the motion, including attorney's fees. But the
                     court must not order this payment if: (i) the movant filed
                     the motion before attempting in good faith to obtain the
                     disclosure or discovery without court action; (ii) the
                     opposing party's nondisclosure, response, or objection was
Case 3:17-cv-00795-MMH-MCR Document 105 Filed 03/09/20 Page 4 of 6 PageID 1001



                    substantially justified; or (iii) other circumstances make
                    an award of expenses unjust.

 Fed.R.Civ.P. 37(a)(5)(A) (Dec. 2007) (emphasis added). Hence, it is incumbent upon

 Demetris Avants to show cause why the Court should not order him to pay Defendant's

 reasonable expenses, including attorney's fees, incurred in connection with the motion to

 compel.

         "A motion for sanctions under Rule 37... places both that party and its attorney on notice

 that the court may assess sanctions against either or both unless they provide the court with a

 substantial justification for their conduct." Bray & Gillespie Mgmt. LLC v. Lexington Ins. Co.,

 527 F.Supp.2d 1355 (M.D. Fla. 2007) (M.D. Fla. Aug. 3, 2009). In discussing the intent of Rule

  37 (a)(4), the Advisory Committee Notes to the 1970 amendments to Rule 37 stated, "The

  change requires that expenses be awarded unless the conduct of the losing party or person is found

  to have been substantially justified." See also Devaney v. Continental Amer. Ins. Co., 989 F.2d

  1154, 1159 (11th Cir. 1993) (noting that "[t]he rule was toughened in 1970 to mandate that expenses

  be awarded unless the conduct of the losing party or person is found to have been substantially

  justified"). "The burden of establishing substantial justification is on the party being sanctioned."

  Telluride Mgmt. Solutions, Inc. v. Telluride Inv. Group, 55 F.3d 463, 466 (9th Cir. 1995). Mr.

  Avants’ behavior and lack of respect for the judicial process was egregious. Consequently, in

  accordance with rule 37, Defendant seeks attorney's fees as a sanction for necessitating this motion

  to compel.

         WHEREFORE, the Defendants, OFFICER T. DIEDEMAN and SERGEANT

  WILBURN, respectfully granting the relief requested, requiring immediate cooperation with

  Plaintiff's counsel in coordinating such date and requiring Demetris Avants to pay all reasonable
Case 3:17-cv-00795-MMH-MCR Document 105 Filed 03/09/20 Page 5 of 6 PageID 1002



  attorney's fees and costs associated with Plaintiff bringing this motion as well as all other relief

  which this Court deems just and appropriate.

                                RULE 3.01(g) CERTIFICATION

           Pursuant to Rule 3.01(g), Local Rules, United States District Court, Middle District

   of Florida, the undersigned has conferred with counsel for the Plaintiff. The Plaintiff

   opposes the motion.

                                                       Respectfully submitted,

                                                       VERNIS & BOWLING OF
                                                       NORTH FLORIDA, PA

                                                       /s/ William Blume, III
                                                       William McFarland Blume, III, Esquire
                                                       Florida Bar No.: 093723
                                                       Leonard T. Hackett, Esquire
                                                       Florida Bar No.: 0420107
                                                       4309 Salisbury Road
                                                       Jacksonville, FL 32216
                                                       Tel. (904) 296-6751
                                                       Fax (904) 296-2712
                                                       WBlume@florida-law.com
                                                       LHackett@florida-law.com

                                                       Attorneys for Defendants
Case 3:17-cv-00795-MMH-MCR Document 105 Filed 03/09/20 Page 6 of 6 PageID 1003



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 9th day of March 2020, a true and correct copy of the

 foregoing was electronically filed with the Clerk of the Court using the CM/ECF system, which

 will furnish a copy of the foregoing via ECF to all counsel of record.


                                                      /s/ William Blume, III
                                                      Attorney
